Citation Nr: 0006004	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  99-20 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine, and, if so, 
whether service connection is warranted for this condition.

2.  Entitlement to an initial rating higher than 10 percent 
for dysthymia prior to August 12, 1999.

3.  Entitlement to an initial rating higher than 50 percent 
for dysthymia from August 12, 1999.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 1993.  She also had inactive military service from 
1989 until 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for degenerative joint disease of the 
cervical spine and granted service connection for dysthymia, 
with assignment of a 10 percent disability rating effective 
August 13, 1997. 

After the veteran perfected her appeal, a February 2000 
rating decision assigned a 50 percent disability rating for 
her dysthymia effective from August 12, 1999, the date as of 
which the medical evidence showed increased disability.  This 
was not a full grant of the benefit sought on appeal because 
a higher disability rating is available under Diagnostic Code 
9433.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board.  Since the 50 
percent rating was effective from August 12, 1999, the issues 
on appeal have been rephrased as shown above.

In February 2000, the Board ruled favorably on the veteran's 
motion to advance this case on the docket because of 
financial hardship.  See 38 C.F.R. § 20.900 (1999).


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied, on the 
merits, service connection for degenerative joint disease of 
the cervical spine.  The veteran was notified of that 
decision in July 1994 and did not appeal. 

2.  Some of the evidence received since 1994 in support of 
the veteran's attempt to reopen her claim for service 
connection for degenerative joint disease of the cervical 
spine is material.

3.  The medical evidence does not show that the veteran 
currently has an ascertainable cervical spine disorder.

4.  There is no credible evidence showing the development of 
arthritis of the cervical spine during active service or 
within the year after the veteran's separation from active 
service.

5.  There is no medical evidence of a nexus, or link, between 
the claimed cervical spine disorder and any disease or injury 
during service, and the claim for service connection is not 
plausible.

6.  The veteran's claim for a higher rating for her 
psychiatric disorder is plausible, and sufficient evidence 
has been obtained for correct disposition of this claim.

7.  Prior to August 12, 1999, the veteran's dysthymia was 
manifested by infrequent disturbances of mood such as 
depression and anxiety, occasional crying spells, decreased 
energy, and sleep disturbances, resulting in mild social and 
occupational impairment.

8.  Since August 12, 1999, the veteran's dysthymia has been 
manifested by more frequent mood disturbances, panic attacks, 
crying spells, chronic sleep disturbances, decreased 
interest, obsessive rituals, difficulty with social 
interaction, and occasional suicidal ideations, resulting in 
serious social and occupational impairment.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service 
connection for degenerative joint disease of the cervical 
spine is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.301(a) (1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for degenerative joint 
disease of the cervical spine is reopened.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for degenerative joint 
disease of the cervical spine is not well grounded, and there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim for a higher disability rating for 
her dysthymia is well grounded, and VA has satisfied its duty 
to assist her in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

5.  The criteria for a disability rating higher than 10 
percent for dysthymia were not met prior to August 12, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9433 (1999).

6.  The criteria for a disability rating of 70 percent, and 
no higher, for dysthymia were met as of August 12, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the evidence, which consists of the 
veteran's service medical records, VA outpatient records for 
treatment from 1997 to 2000, reports of VA examinations 
conducted in 1993 and 1998, private medical records from 
Calhoun-Clebourne Mental Health and Kenneth Vandervoort, 
M.D., the veteran's contentions, and a statement from her 
sister.  The evidence pertinent to each issue is discussed 
below.

A.  Degenerative arthritis of
cervical spine

The veteran initially filed a claim for service connection 
for this condition in 1993.  Her service medical records 
showed treatment for complaints of neck pain in 1992, and she 
stated upon separation from service that a diagnosis of 
arthritis of the cervical spine had been rendered in 1993.  
In October 1992, she sought treatment in the emergency room 
for neck pain, and she denied any specific trauma.  The 
emergency room physician referred her for x-rays with a 
provisional diagnosis of slight degenerative joint disease of 
the cervical spine at C5-6.  However, x-rays of the veteran's 
cervical spine were normal, with no evidence of degenerative 
disease.  Upon VA examination in December 1993, the examiner 
concluded that degenerative joint disease of the cervical 
spine was not found. 

In a July 1994 rating decision, the RO denied entitlement to 
service connection for degenerative joint disease of the 
cervical spine, finding that the objective evidence did not 
support the inservice diagnosis.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a) (1999).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The veteran has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  A 
letter from the RO, advising the veteran of the July 1994 
decision and of appellate rights and procedures, was issued 
in July 1994.  The veteran did not appeal that decision; 
therefore, it is final.  38 U.S.C.A. § 7105 (West 1991).

In August 1997, the veteran again filed a claim for service 
connection for degenerative disease of the cervical spine.  
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  In the rating decision on appeal, 
the RO adjudicated this issue according to the definition of 
material evidence enunciated in Hodge. 

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis 
(i.e., degenerative joint disease) may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 
(1999).

The evidence received subsequent to July 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since July 1994, the following 
evidence has been received:  (1) the veteran's contentions; 
(2) private medical records from Calhoun-Clebourne Mental 
Health and Kenneth Vandervoort, M.D.; (3) VA outpatient 
records for treatment from 1997 to 2000; (4) the report of a 
VA examination conducted in 1998; and (5) a statement from 
the veteran's sister. 

To the extent that the veteran contends that she has 
degenerative joint disease of the cervical spine as a result 
of her military service, this evidence is not new.  Prior to 
1994, she had made statements concerning such allegations.  
She has not submitted any new contentions regarding this 
claim; she has merely, at best, repeated her prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the July 1994 
rating decision and is not new for purposes of reopening a 
claim.

The rest of the evidence received since 1994 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has submitted material 
evidence concerning this claim.  Some of the new medical 
evidence shows treatment for her complaints of neck pain, 
with diagnoses such as neck spasm, cervicalgia [sic], and 
myalgia.  There have been findings such as mild straightening 
of the normal cervical lordosis, which a VA physician 
interpreted as "malalignment" of the cervical spine.  
Although the new evidence may not be significant standing 
alone, it is significant when considered in conjunction with 
the prior evidence of record.  The totality of the evidence 
shows that the veteran was treated for cervical spine 
complaints during service and that she has continued to 
receive treatment for similar complaints ever since her 
discharge from service.  There is, then, continuity of 
treatment that bears directly and substantially on the 
specific matter under consideration (i.e., entitlement to 
direct service connection), and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for degenerative joint disease of the cervical spine must be 
reopened.

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  The veteran is not entitled to 
presumptive service connection for arthritis of the cervical 
spine.  The medical evidence does not show that this 
condition was manifested during service or within the first 
year after her separation from active service.  When she 
sought treatment at the emergency room during service, a 
provisional diagnosis of degenerative joint disease was 
rendered.  This was not supported by x-rays taken at that 
time.  Arthritis is, by nature, a diagnosis based on 
radiographic findings, and the emergency room diagnosis was 
therefore unsupported and not plausible.  X-rays upon VA 
examination within the veteran's first post-service year also 
failed to show evidence of any degenerative disease of the 
cervical spine.

The evidence does not show that the veteran currently has an 
ascertainable disorder accounting for her complaints of neck 
pain.  Her complaints are symptoms only and do not constitute 
a diagnosed medical disorder.  The recent "diagnoses" have 
been neck spasm, cervicalgia [sic] and myalgia (i.e., pain), 
which are also symptoms only and not recognized medical 
disorders.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. 
Vet. App. December 29, 1999) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

MRI of the cervical spine in 1999 showed "malalignment" 
according to the veteran's VA treating physician, and Dr. 
Vandervoort indicated in 1997 that x-rays showed cervical 
spondylosis, although this has not been confirmed by 
subsequent studies.  Assuming that the veteran has submitted 
competent evidence of a current disability, there is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the post-service cervical spine 
disorders.  

As indicated above, the evidence does not show that the 
veteran incurred a chronic cervical spine disorder during 
service, and VA examination in 1993 failed to yield diagnosis 
of a cervical spine disorder.  The next indication in the 
post-service medical evidence of any abnormalities of the 
cervical spine is Dr. Vandervoort's diagnosis of early 
degenerative disc disease in 1997, allegedly based on 
findings of cervical spondylosis shown on x-ray.  This 
diagnosis was approximately four years after the veteran's 
discharge from service.  There is no evidence showing that 
the veteran had a chronic cervical spine disorder prior to 
that time.  At no time has a medical professional indicated 
that any of the veteran's post-service cervical spine 
abnormalities/disorders are in any manner related to her 
military service or began during service. 

The only evidence linking the veteran's current cervical 
spine disorders to her military service consists of her 
current statements.  Even though she possesses some medical 
training, her statements alone are insufficient to well 
ground this claim.  Despite her allegation that she had the 
"beginning stages" of degenerative disease of the cervical 
spine during service, x-rays during service and within the 
first post-service year showed no such findings.

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist her in developing facts pertinent to the 
claim, including providing her additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating the claimed 
cervical spine disorder with her period of service.

The Board notes that the basis of the RO's denial of this 
claim was that new and material evidence had not been 
submitted, and the RO did not, therefore, consider whether 
this claim was well grounded.  When the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the veteran will be prejudiced by the 
Board's consideration of the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  Although 
the veteran did not specifically present argument as to the 
merits of her claim, her due process rights are not violated 
by this Board decision.  First, the relevant statutes and 
regulations regarding service connection were included in the 
statement of the case.  Second, when a claim is reopened on 
the basis of new and material evidence, if it is clear from 
the evidence that the reopened claim is not well grounded, 
then there is no way as a matter of law that the veteran 
could prevail.  Winters, 12 Vet. App. at 208.  In such a 
situation, a remand for the RO to determine that the claim is 
not well grounded would simply serve to impose an unnecessary 
burden with no gain to the veteran.  Id., citing Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  In this case, the lack of medical nexus 
evidence is clear and indisputable, and it is not necessary 
to remand this claim.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that the claim for service 
connection for degenerative joint disease of the cervical 
spine is plausible, the claim must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

B.  Dysthymia

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected her appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for her dysthymia.  Therefore, her claim continues to 
be well grounded as long as the rating schedule provides a 
higher rating for the service-connected condition.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1998.  The evidence does indicate that there 
has been a material change in the severity of her dysthymic 
symptoms since she was examined in 1998.  However, the 
current VA treatment records reflecting increased disability 
provide sufficient evidence to rate the service-connected 
disability properly.  There is no indication of private or VA 
treatment records that the RO failed to obtain.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for her dysthymia.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The Supplemental Statement of the Case (SSOC) provided to the 
veteran identified the issue on appeal as evaluation of the 
service-connected dysthymia.  Throughout the course of this 
appeal, the RO has evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disability.  The June 1999 rating decision that 
granted service connection for this condition considered all 
the evidence of record in assigning the original disability 
rating.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had her claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The RO received the veteran's reopened claim for service 
connection for a psychiatric condition on August 13, 1997, 
and that was the date as of which service connection was 
awarded.  See 38 C.F.R. § 3.400(q)(ii) and (r) (1999) 
(effective date of an award of disability benefits based on 
reopened claims where new and material evidence has been 
submitted will be the date of receipt of new claim or date 
entitlement arose, whichever is later).  The veteran was 
initially assigned a 10 percent disability rating for this 
condition, but it was increased to 50 percent in 2000 with an 
effective date of August 12, 1999, which was the date the 
medical evidence showed increased disability.  See 38 C.F.R. 
§ 3.400(o)(2) (1999) (effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred).  As the veteran has perfected her appeal from the 
initial assignment of a disability rating for her dysthymia, 
the Board will address whether she was entitled to a 
disability rating higher than 10 percent prior to August 12, 
1999, as well as whether she is entitled to a disability 
rating higher than 50 percent from August 12, 1999.

The veteran is evaluated under Diagnostic Code 9433.  A 10 
percent disability rating is warranted for: 

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating requires:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 65 
upon VA examination in 1998 and GAF scores of 30 and 38 
during VA outpatient treatment in 1999.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 44-47 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  A 
GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
A GAF score of 21-30 contemplates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

1.  Rating prior to August 12, 1999

The RO granted a 10 percent disability rating for the 
veteran's dysthymia from August 1997 to August 1999.  The 
only objective evidence regarding the severity of the 
veteran's psychiatric disorder between her reopened claim in 
August 1997 and the assignment of a 50 percent disability 
rating as of August 12, 1999, is the report of the VA 
examination conducted in July 1998. 

Upon VA examination in 1998, the veteran complained of 
decreased mood, including depression, occasional crying 
spells, impaired sleep, and decreased energy and 
concentration.  She denied suicidal or homicidal ideations or 
any psychotic thinking.  The only abnormality shown upon 
examination was slightly depressed mood, with congruent 
affect.  Otherwise, the veteran was alert and oriented.  
There was no abnormal motor activity or impairment of speech 
or thought processes.  Despite her complaints of decreased 
concentration, she was able to focus, sustain, and shift 
attention.  There was no evidence of more serious psychiatric 
symptomatology such as delusions or hallucinations.  Her 
memory was adequate.  

Therefore, despite the veteran's complaints, there was no 
objective evidence showing that the criteria for a disability 
rating higher than 10 percent had been met.  She did not 
complain of panic attacks or suspiciousness, and examination 
showed no evidence of memory impairment.  She reported no 
difficulty with social interaction and was apparently 
engaging in social behavior, since she reported watching her 
son play football. 

The veteran did not indicate that her psychiatric 
symptomatology was in any manner affecting her employment.  
She remained able to work full time, with no evidence in the 
record of any difficulty doing so.  She was clearly able to 
interact with others on a normal basis since her job involved 
counseling teenagers.  She had previously sought outpatient 
treatment in 1996, but she had had no treatment since 
approximately December 1996, and she was not taking any 
psychiatric medications.  The veteran also did not indicate 
that her psychiatric symptomatology had affected her last 
marriage.

The 10 percent disability rating assigned prior to August 
1999 contemplated a mild level of symptoms.  The findings in 
July 1998 did not show that the veteran's dysthymia was any 
more than mildly disabling to her, and the lack of objective 
findings preponderates against such a conclusion.  This 
conclusion is supported by the GAF score of 65 assigned 
during the VA examination in 1998.  This score reflected mild 
symptoms with some difficulty in social and occupational 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.

There is no objective evidence regarding the severity of the 
veteran's psychiatric disorder between July 1998 and August 
1999.  The veteran indicated in her substantive appeal that 
she had been having difficulties at work in 1998 because she 
had trouble dealing with people.  She argued that her 
psychiatric symptoms worsened in December 1998 to the extent 
that she had to leave work.  She stated that she tried 
working in early 1999, but was unable to do so because of 
panic attacks and crying spells.  She indicated that 
afterwards she rarely left her house unless needed.  However, 
there is no objective evidence in this case to support her 
contentions.  Although it may be true that she experienced 
increased psychiatric symptomatology prior to August 1999, 
there is no evidence from which the Board could conclude that 
her dysthymia was more than mild prior to August 1999.  The 
level of disability from the service-connected psychiatric 
condition was not so disabling to the veteran that she 
complained of it or sought treatment for it between December 
1996 and August 1999.  The statement she submitted from her 
sister in 1999 discussed some of her psychiatric symptoms, 
and her sister expressed the opinion that the veteran could 
no longer "mentally" sustain employment.  However, there is 
no evidence indicating that the veteran's sister has the 
medical expertise to render a probative opinion as to the 
severity of the veteran's psychiatric disorder.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's statements and the opinion of her 
sister are not enough for the Board to grant a higher rating 
in this case.  There is simply no objective evidence showing 
increased disability prior to August 1999. 

Accordingly, the 10 percent disability rating assigned during 
this time period for a mild level of disability was 
appropriate, and the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent for 
the veteran's dysthymia prior to August 12, 1999.  The 
assigned 10 percent disability rating for mild social and 
occupational impairment was appropriate, based on the lack of 
objective evidence.

2.  Rating from August 12, 1999

On August 12, 1999, the veteran sought outpatient treatment, 
complaining of increased psychiatric symptoms such as 
depression, panic attacks, and frequent crying spells.  It is 
clear that, as of that date, the veteran had experienced an 
increase in disability.  She sought regular outpatient 
treatment between August 1999 and January 2000, and she began 
taking psychiatric medications.  

There is no evidence showing that she experiences obsessional 
rituals, delusions, or hallucinations.  She has not exhibited 
spatial disorientation, neglect of personal appearance and 
hygiene, impairment of thought processes, memory loss, or 
disorientation.  She has not complained of periods of 
violence, and there is no evidence of impaired impulse 
control.

However, the criteria for a 50 percent disability rating 
generally contemplate a moderate severity of psychiatric 
symptoms, but this is clearly not the veteran's current 
situation.  Prior to 1999, the veteran's psychiatric symptoms 
did not affect her functioning to such a degree that she 
found it necessary to seek outpatient treatment.  However, 
since August 1999, she has received treatment on a regular 
basis and has begun taking psychiatric medications.  The 
veteran's psychiatric symptoms have resulted in a high level 
of social isolation.  She apparently has little, if any, 
social interaction with others.  It appears that her 
depression is near continuous.  She has appeared highly 
anxious and depressed during her outpatient treatment visits 
and is frequently tearful.  She now suffers from regular 
panic attacks and agoraphobia.  Her social anxiety has 
limited her activities outside the home.  She has begun 
exhibiting obsessive rituals, such as chewing gum or cleaning 
excessively.  She has had difficulty expressing her thoughts 
while seeking treatment, and she has exhibited impaired 
speech.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in her favor.  Even though it appears 
that the veteran remains able to function independently, 
appropriately, and effectively despite her psychiatric 
symptomatology, the Board concludes that the objective 
medical evidence and the veteran's statements regarding her 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.7 (1999).  The GAF scores of 30 
and 38 assigned in 1999 support this conclusion.  Those 
scores reflects "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 70 percent disability evaluation.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  She meets none of the 
criteria for a rating higher than 70 percent.  For example, 
she has never exhibited impairment in thought processes.  She 
does not experience delusions or hallucinations, and she has 
not exhibited inappropriate behavior.  Her personal hygiene 
is appropriate.  There is no objective evidence of 
disorientation or memory loss.  Therefore, a higher rating is 
not warranted.


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for degenerative joint 
disease of the cervical spine, the claim is reopened, and, to 
that extent, the appeal is granted.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

Entitlement to a disability rating higher than 10 percent for 
dysthymia prior to August 12, 1999, is denied.

Entitlement to a 70 percent disability rating, and no more, 
for dysthymia is granted as of August 12, 1999, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

